Citation Nr: 0718715	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-11 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than October 9, 
1998 for the grant of service connection for a low back 
condition.

2.  Entitlement to an increased disability rating for the 
service-connected low back condition, currently evaluated as 
40 percent disabling.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
August 1966. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

In the January 2003 rating decision, service connection was 
granted for a low back condition effective October 9, 1998, 
and a 40 percent disability rating was assigned effective 
that same date.  The veteran perfected an appeal as to the 
date of assignment for the grant of service connection and 
the 40 percent disability rating.

Remanded issue

The issue of entitlement to an increased disability rating 
for a low back condition, currently rated as 40 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Issues not on appeal

Appeal perfected

In February 2000, the veteran perfected an appeal of 
entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected epidermophytosis of 
the feet, back, trunk, and chest.  In April 2001, the Board 
remanded that claim for further development.  In September 
2003, the veteran withdrew that issue in writing.  That issue 
is no longer in appellate status.  See 38 C.F.R. § 20.204 
(2006).  


Disagreement not expressed

The veteran subsequently again raised the issue of his 
entitlement to service connection for heart disease.  In 
March 2006 and October 2006 rating decisions, the previous 
denial of service connection for coronary artery disease was 
confirmed and continued.  To the Board's knowledge, the 
veteran has not disagreed with those determinations.  That 
issue is not in appellate status.  

Newly raised issue

May 2005 and July 2006 statements from the veteran indicate 
that he is raising the issue of service connection for 
peripheral vascular disease as secondary to the service-
connected low back condition.  That matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  On December 28, 1970, the veteran filed a claim for 
service connection for a back condition at a VA hospital; the 
claim was forwarded to the RO the next day.

2.  In April 1971 rating decision, service connection for a 
back condition was denied.  Later in July 1996, the Board 
denied the reopening of service connection for a chronic back 
disability.

3.  On October 9, 1998, the veteran filed a claim to reopen 
service connection for a low back disability.

4.  In September 1999, the RO received service medical 
records that were not previously considered by the RO or the 
Board.

5.  In a January 2003 rating decision, service connection was 
granted for a low back condition, based in part on the 
additional service medical records received in September 
1999.

 
CONCLUSION OF LAW

The criteria for an assignment of an effective date of 
December 28, 1970 for the grant of service connection for a 
low back condition have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006); 71 Fed. Reg. 52,455, 52,457 
(Sept. 6, 2006) (to be codified at 38 C.F.R. § 3.156).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an effective date earlier than October 9, 
1998 for the grant of service connection for a low back 
condition.

The veteran seeks an effective date earlier than the 
currently assigned date of October 9, 1998 for the grant of 
service connection for a low back condition.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The facts in this case are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issue here on appeal.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.

In this case, the outcome of the earlier effective date claim 
hinges on the application of the law to evidence which is 
already in the file.  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no VCAA notice is necessary.  See also Mason v. Principi, 16 
Vet. App. 129, 132 (2002) [VCAA not applicable "because the 
law as mandated by statute, and not the evidence, is 
dispositive of the claim"]; Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  In any event, the veteran was advised 
in a March 2006 letter of the evidence needed to determine an 
effective date.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2006).  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has not expressed a desire to have a 
personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2006).

Similarly, in general, Board decisions are final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

The effective date of direct service connection is the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation form service; otherwise, the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b) (2006).

Effective dates - new and material evidence

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. § 3.157, as in this case, shall be the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii), (r) (2006).

However, there is an exception that applies to claims that 
are reopened and granted based on additional service medical 
records that were not of record during previous denials. 

Effective October 6, 2006, 38 C.F.R. § 3.156(c) includes the 
following:

(c) Service department records. 

(1) Notwithstanding any other section in this part, 
at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file 
relevant official service department records that 
existed and had not been associated with the claims 
file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) 
of this section.  Such records include, but are not 
limited to: 

(i) Service records that are related to a claimed 
in-service event, injury, or disease, regardless of 
whether such records mention the  veteran by name, 
as long as the other requirements of paragraph (c) 
of this section are met; 

(ii) Additional service records forwarded by the 
Department of Defense or the service department to 
VA any time after VA's original request for service 
records; 

and (iii) Declassified records that could not have 
been obtained because the records were classified 
when VA decided the claim. 

(2) Paragraph (c)(1) of this section does not apply 
to records that VA could not have obtained when it 
decided the claim because the records did not exist 
when VA decided the claim, or because the claimant 
failed to provide sufficient information for VA to 
identify and obtain the records from the respective 
service department, the Joint Services Records 
Research Center, or from any other official source. 

(3) An award made based all or in part on the 
records identified by paragraph (c)(1) of this 
section is effective on the date entitlement  arose 
or the date VA received the previously decided 
claim, whichever is later, or such other date as 
may be authorized by the provisions of this part 
applicable to the previously decided claim. 

(4) A retroactive evaluation of disability 
resulting from disease  or injury subsequently 
service connected on the basis of the new evidence 
from the service department must be supported 
adequately by  medical evidence.  Where such 
records clearly support the assignment of a 
specific rating over a part or the entire period of 
time involved, a retroactive evaluation will be 
assigned accordingly, except as it may be affected 
by the filing date of the original claim. 

See 71 Fed. Reg. 52,455, 52,457 (Sept. 6, 2006) [to be 
codified at 38 C.F.R. § 3.156(c)].

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The veteran has requested a 1987 effective date for the grant 
of service connection for a low back condition.  Although the 
record reveals the RO did not consider the veteran's claim 
under the amendments to 38 C.F.R. §§ 3.156 and 3.400, as 
explained below, the Board finds the amended version of 
38 C.F.R. § 3.156(c) provides for the veteran to receive an 
effective date earlier than he requested.  Therefore, the 
Board finds the veteran is not prejudiced by this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

This issue has a lengthy procedural history; only the salient 
facts will be set out here. 

As was noted in the Introduction, the veteran separated from 
active military service in August 1966.

On December 28, 1970, the veteran filed a claim for service 
connection for a back condition at a VA hospital; the claim 
was forwarded to the RO the next day.  In April 1971 rating 
decision, service connection for a back condition was denied.  

In December 1989, the Board denied service connection for a 
chronic back disability.  In July 1996, the Board denied 
reopening the claim for service connection for a chronic back 
disability.  A February 1997 Court Order reflects that the 
veteran did not timely appeal the July 1996 Board decision 
and that his appeal was dismissed due to a lack of 
jurisdiction. 

On October 9, 1998, the veteran filed a claim to reopen 
service connection for a low back disability.  In September 
1999, the RO received service medical records that had not 
been previously considered by the RO or the Board.  In the 
January 2003 rating decision, service connection was granted 
for a low back condition effective October 9, 1998.

Analysis

The RO assigned an effective date of October 9, 1998 for the 
grant of service connection for a low back condition, taking 
into consideration the previous final denials, to include the 
July 1996 Board decision.  The effective date was based on 
the fact that the veteran's most recent claim to reopen 
service connection for the back disability was received on 
that date.  

The veteran seeks an earlier effective date.  He argues that 
an earlier effective date is warranted on the basis that 
critical service medical records, which were instrumental in 
the ultimate grant of service connection for the back 
disability, were missing prior to September 1999.

Ordinarily, the effective date of the grant of service 
connection for the low back condition would be October 9, 
1998, the date that the veteran filed his most recent claim 
to reopen.  See 38 C.F.R. § 3.400(q).  However, after having 
carefully considered the matter, and for reasons expressed 
immediately below, the Board finds that the revised version 
of 38 C.F.R. § 3.156(c) governs this matter; therefore, the 
effective date for the grant of service connection for a low 
back condition is December 28, 1970, the date of the 
veteran's initial claim for a back disability.

The RO received additional service medical records in 
September 1999, which the veteran's Congressional 
representative's office obtained from the service department.  
These service medical records pertain to an in-service 
hospitalization from October to November 1965 at a Marine 
Corps air station (the veteran served in the Air Force) for a 
sacro-iliac sprain.  These records relate to the claimed in-
service event, disease, or injury, and were forwarded from 
the service department via the veteran's Congressional 
representative to VA (long) after the VA's original request 
for service medical records in February 1971.  

Moreover, the record reflects that in the late 1980s and the 
early 1990s the veteran provided sufficient information to 
the RO for a search of these records.  In March 1991, a 
search for 1965 clinical records from the USMC air station 
hospital was negative.  In other words, the veteran is not at 
fault for the failure of VA to obtain these records earlier.  

The outcome of this case turns upon whether the ultimate 
award of service connection was in fact based, at least in 
part, on the additional service medical records received in 
September 1999.  

The report of the June 2002 VA examination reflects that the 
examiner reviewed these records in great detail.  The 
examiner related the veteran's current low back disability in 
part to the injury in 1965 as documented in the additional 
service medical records.  The RO in the January 2003 rating 
decision granted service connection based on the findings in 
the June 2002 VA examination report.  Accordingly, the award 
of service connection was made based in part on the 
additional service medical records received in September 
1999.  

The remaining matter is the effective date to be assigned for 
service connection.  As was noted above, the claim for 
service connection for a low back disability was initially 
denied in April 1971.  The previously decided claim for 
purposes of the amended 38 C.F.R. § 3.156(c) is the claim 
received by a VA hospital on December 28, 1970, which was 
forwarded to the RO the next day.  Therefore, the date of the 
claim is December 28, 1970.

The final matter is whether the veteran is entitled to an 
effective date prior to December 28, 1970.  The Board has 
carefully reviewed the record and can identify no prior 
claim, formal or informal, of entitlement to service 
connection for a low back condition.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The veteran himself has 
identified no such communication of document.  

In particular, the veteran left service in August 1966, and 
he did not file his initial claim for service connection for 
a back disability until over four years later, in December 
1970.  Therefore, he is not entitled to an effective date for 
the grant of service connection as of the day after he was 
separated from service under 38 C.F.R. § 3.400(b).

In summary, for reasons and bases expressed above, the Board 
concludes that an effective date of December 28, 1970 may be 
assigned for service connection for a low back condition.  To 
that extent, the appeal is allowed.


ORDER

An effective date of December 28, 1970 is assigned for the 
grant of service connection for a low back condition.  To 
that extent, the appeal is allowed.


REMAND

2.  Entitlement to an increased disability rating for a 
service-connected low back condition, currently evaluated as 
40 percent disabling.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further development.

The increased rating claim involves an appeal of an initial 
rating.  The Court has held that an appeal from an initial 
rating is a separate and distinct claim from a claim for an 
increased rating. At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).
Compare Francisco v. Brown, 7 Vet. App. 55 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  

In light of the Board's grant of an earlier effective date 
for service connection for the low back condition, the 
posture of the veteran's initial increased rating claim has 
been dramatically changed.  The Board's grant results in over 
a 36-year time period in which service connection is now in 
effect.  Pursuant to Fenderson, ratings must be assigned for 
the entire period.  

The veteran is to be afforded the opportunity to identify and 
submit any medical evidence regarding treatment for his low 
back condition from December 1970 to the present.  The March 
2006 letter regarding Dingess/Hartman element (4), disability 
rating, to the veteran did not explicitly address this 
matter, nor does any other letter of record to the veteran.  
The RO should attempt to obtain any such identified medical 
records that are not already associated with the veteran's 
claims file.  
See 38 U.S.C.A. § 5103 (West 2002).

Further, the agency of original jurisdiction (AOJ) obviously 
has not had the opportunity to evaluate the veteran's low 
back condition going back to December 1970, nor has the 
veteran had the opportunity to present evidence and argument 
tailored to that question.  The Board believes that the 
veteran would be prejudiced if this matter as not returned to 
the AOJ for initial consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Therefore, the Board will accord the 
veteran due process by requiring the AOJ to readjudicate this 
matter.

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should ask the veteran to 
identify all treatment, both VA and non-
VA, for his low back condition from 
December 1970 to the present.  VBA should 
attempt to obtain any identified 
treatment records from December 1970 to 
the present which are not already 
associated with the veteran's claims 
file.  Any such records should be 
associated with the veteran's VA claims 
folder.

2.  After undertaking any additional 
development it deems necessary, VBA 
should again review the record and 
readjudicate the veteran's claim, to 
include consideration of staged ratings.  
If the decision remains unfavorable to 
the veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


